 
Exhibit 10.1

 
TRANSITION AGREEMENT


Effective August 10, 2012, First Savings Bank Northwest (the “Bank”), First
Financial Northwest, Inc.  (“First Financial”) and First Financial Diversified,
Inc. ("FFD")  and Victor Karpiak agree as follows:
 
Employee:
Victor Karpiak, currently Chairman, President and Chief Executive Officer
(“CEO”)
   
Companies:
First Savings Bank Northwest,
First Financial Northwest, Inc., and
First Financial Diversified, Inc.
201 Wells Avenue South
Renton, Washington 98057
References herein to "First Savings" include both the Bank and First Financial
unless otherwise indicated.
Purpose:
Facilitate the executive succession at First Savings with the transition of Mr.
Karpiak's employment until his retirement, and the employment of a successor
executive.

 
Transition Schedule:
The target schedule for the transition is set forth below.  The schedule will be
modified to reflect actual developments.    ●
September 17, 2012:  Target date for First Savings to employ a successor
executive.  At that point, Mr. Karpiak shall be employed as Executive Chairman
of the Bank, and President, CEO and Chairman of First Financial.  The successor
shall assume the positions of President and CEO of the Bank. 
  ● Mr. Karpiak's schedule with respect to his continued executive capacities
shall be coordinated with management and boards of directors of First Savings
(“Boards”).    ● December 31, 2012:  Mr. Karpiak resigns as Executive Chairman
of the Bank.  Mr. Karpiak continues employment (until his retirement in April
2014) as President and CEO of First Financial and President and CEO of FFD.  He
remains Chairman of the Boards of First Savings, as provided for herein.     
Transition Responsibilities:
To facilitate the executive succession, Mr. Karpiak and the successor executive
shall have the following responsibilities:    ● Resignation as President and CEO
of the Bank.  Upon the employment of a successor executive, Mr. Karpiak shall 

 
TRANSITION AGREEMENT - Page 1
 
 

--------------------------------------------------------------------------------

 
 
 

    resign as President and CEO of the Bank (continuing as Executive Chairman of
the Bank, and CEO and Chairman of First Financial). The Boards shall appoint the
successor executive to the offices of President and CEO of the Bank.  The
successor executive shall assume the responsibilities and duties with respect to
the executive positions assigned to him, report to the Boards, and receive
reports regarding all other functions of First Savings. The successor executive
shall perform the duties relating to the day-to-day management of First
Savings.    ● Executive Chairman Duties.  As of December 31, 2012, Mr. Karpiak
shall offer to resign as Executive Chairman of First Savings.    ● Transition to
Strategic Focus, Corporate Governance and Community Outreach.  As the successor
executive assumes the daily management of First Savings, Mr. Karpiak’s duties
will transition to a more strategic focus, including but not limited to
strategic planning and franchise direction. In addition, Mr. Karpiak will spend
time on corporate governance matters with emphasis on board development and
oversight responsibilities along with director education programs concerning
best practices and industry trends.    ● Transition Actions.  Mr. Karpiak will
provide public endorsement of the leadership change with special emphasis placed
on maintaining the collective confidence of management, staff, shareholders and
customers. A community outreach program will be established (principally for
customers, service clubs and public/private economic development organizations)
to preserve the community's confidence in the Bank.    
Transition Compensation:
Compensation shall be as follows:
  ● General Rule:  Except as set forth below, Mr. Karpiak’s compensation as an
employee of First Savings (including base and incentive pay and all benefits)
shall continue in accord with his employment agreement with First Savings until
he completely ceases employment with both the Bank and First Financial, as if
Mr. Karpiak were a full time employee, except that his salary shall be modified
as follows:   
 
Upon the employment of the successor executive as President and CEO of the
Bank ("Hire Date") until December 31, 2012:   Annual salary modified to
$275,000.

 
 
TRANSITION AGREEMENT - Page 2
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
Calendar year 2013 until his retirement in April 2014:  Annual salary modified
to $125,000, of which $40,000 is for services performed as CEO of First
Financial, and $85,000 is for services performed as CEO of FFD.
 
  ● Vacation and Fringe Benefits: Mr. Karpiak shall continue to accrue vacation
until his termination of employment with First Savings, in accordance with his
employment agreement and the compensation policies of First Savings. Mr. Karpiak
shall be able to cash out his accrued vacation in accordance with First
Savings's compensation policies.     ● Recognition and Retention Plan (“RRP”)
and Stock Option Plan ("SOP"): Mr. Karpiak’s rights and obligations under the
RRP and SOP (as relating to his grants thereunder) shall be determined by the
terms and conditions of the RRP and SOP. Without limiting the foregoing, Mr.
Karpiak’s RRP and SOP rights and obligations will continue without interruption
because Mr. Karpiak will continue employment as provided for herein.     
Director:
Mr. Karpiak shall continue as a director of, continue to serve as Chairman of
the Boards of, and continue to receive compensation as a director of, First
Savings in compliance with the procedures for electing and compensating
directors and chairs of the boards of directors of those entities.
   
Termination:
This Transition Agreement may be terminated (i) by consent of both parties, (ii)
upon the death of Mr. Karpiak, (iii) upon the disability of Mr. Karpiak that
gives First Savings the right to terminate Mr. Karpiak’ employment under his
employment agreements with First Savings, (iv) by First Savings to comply with
any law, rule or instruction of any governmental authority, including but not
limited to any governmental authority regulating First Financial, (v) by First
Savings if Mr. Karpiak ceases to be an employee of First Savings for any reason
prior to December 31, 2012, and (vi) by either party if the other party violates
any provision of this Transition Agreement and the violation is not cured within
30 days of notice.  If Mr. Karpiak's experiences an Involuntary Termination
under his employment agreement prior to vesting in his Executive Supplemental
Retirement Plan (SERP) benefits, then he shall be entitled to compensation that
replaces his forfeited SERP benefits, provided  in a manner consistent with Code
Section 409A.
   
Employment Contract:
First Savings has previously entered into an employment agreement with Mr.
Karpiak.  The terms and conditions of Mr. Karpiak’s employment agreement is
modified by this Transition  

 
 
TRANSITION AGREEMENT - Page 3
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
Agreement only if and to the minimum extent that the express terms of this
Transition Agreement directly contradict the terms and conditions of the
employment agreement.  It is expressly understood that the compensation and
benefits provisions of the employment agreement shall remain in effect, except
as provided in the “Transition Compensation” section of this Transition
Agreement (and then only if not detrimental to Mr. Karpiak).  Nothing in this
Transition Agreement shall change Mr. Karpiak's employee status with First
Savings.
   
Regulatory Restrictions:
This Transition Agreement shall be subject to regulatory provisions as set forth
in Sections 7(g), (h), (i), (j) and (l) of Mr. Karpiak’s employment agreement.
   
Disputes:
 
Disputes under the Transition Agreement shall be first resolved by discussions,
then by mediation, then by arbitration pursuant to the commercial arbitration
rules of the American Arbitration Association.

 
 
 
 

 
FIRST SAVINGS BANK NORTHWEST
       
Date: August 10, 2012
By:        /s/Gary F. Kohlwes                                   
               Gary F. Kohlwes                  Its: Corporate Secretary        
   
Date: August 10, 2012
FIRST FINANCIAL NORTHWEST, INC.
         
By:        /s/Joann E. Lee                                          
 
   Joann E. Lee
               Its: Corporate Secretary        
Date: August 10, 2012
FIRST FINANCIAL DIVERSIFIED, INC.
         
By:       /s/Robert L. Anderson                               
               Robert L. Anderson                Its: Corporate Secretary

 
 
 
TRANSITION AGREEMENT – Page  4


--------------------------------------------------------------------------------